Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2. 	Authorization for this examiner’s amendment was given in an interview with Derek Clements on 04/27/2022.  The application has been amended as follows: 
Claim 1, ln. 8 after the word “bumper” the phrase --plate-- has been entered.
Claim 1, ln. 9 after the word “bumper” the word --plate-- has been entered.
Claim 1, ln. 10 after the word “bumper” the word --plate-- has been entered.

Claim 3, ln. 2 after the word “bumper” the word --plate-- has been entered.
Claim 7, ln. 2 after the word “bumper” the word --plate-- has been entered.

Claim 11, ln. 8 after the word “bumper” the word --plate-- has been entered.
Claim 11, ln. 9 after the word “bumper” the word --plate-- has been entered.
Claim 11, ln. 10 after the word “bumper” the word --plate-- has been entered.

Claim 13, ln. 2 after the word “bumper” the word --plate-- has been entered.
Claim 17, ln. 2 after the word “bumper” the word --plate-- has been entered.

Allowable Subject Matter
3. 	Claims 1-20 are allowed.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				4/26/2022